Citation Nr: 0740139	
Decision Date: 12/20/07    Archive Date: 12/26/07

DOCKET NO.  04-08 596	)	DATE
	)
	)

Received from the
Department of Veterans Affairs Regional Office in Louisville, 
Kentucky


THE ISSUES

1.  Entitlement to service connection for residuals of a left 
ankle injury.

2.  Entitlement to service connection for headaches.  

3.  Entitlement to service connection for an acquired eye 
disorder.

4.  Entitlement to service connection for missing teeth.

5.  Entitlement to service connection for a back disability.  


REPRESENTATION

Appellant represented by:	Disabled American Veterans




WITNESS AT HEARING ON APPEAL

The veteran


ATTORNEY FOR THE BOARD

A. Cryan, Associate Counsel


INTRODUCTION

The veteran served on active duty from May 1955 to April 
1959.

This matter comes before the Board of Veterans' Appeals 
(Board) on appeal from a rating decision dated in March 2003 
of the Cleveland, Ohio, Regional Office (RO) of the 
Department of Veterans Affairs (VA).

The Board notes that in a March 2006 VA Form 9 the veteran 
filed a claim of entitlement to service connection for a 
mental disorder. The RO did not address this claim.  This 
issue is REFERRED back to the RO for appropriate action.

The veteran's case was remanded for additional development in 
September 2005 and April 2006.  The veteran testified at a 
video conference hearing before the undersigned Veterans Law 
Judge (VLJ) in March 2007.  The case is again before the 
Board for appellate review.

Subsequent to the hearing the veteran submitted additional 
medical evidence.  He did not submit a waiver of 
consideration by the agency of original jurisdiction (AOJ) 
nor did he indicate at the hearing that he waived AOJ 
consideration.  Some of the medical evidence is duplicative 
of the medical evidence considered by the RO at the time of 
the last supplemental statement of the case (SSOC) dated in 
February 2006.  The other medical evidence is unrelated to 
the issues of headaches, an acquired eye disorder, and 
missing teeth.  Consequently, the veteran is not prejudiced 
by the Board's adjudication of these issues.  

The issues of entitlement to service connection for residuals 
of a left ankle injury and a back disability are addressed in 
the REMAND portion of the decision below and are REMANDED to 
the RO via the Appeals Management Center (AMC), in 
Washington, DC.


FINDINGS OF FACT

1.  The veteran does not have a current diagnosis of a 
headache disorder.  

2.  The veteran does not have a disability manifested by 
missing teeth.  

3.  The veteran does not have a current diagnosis of an 
acquired eye disorder.


CONCLUSIONS OF LAW

1.  A headache disorder was not incurred in or aggravated by 
military service, and service connection is not warranted. 38 
U.S.C.A. §§ 1110, 1111, 1112, 1131, 1154(b), 5102, 5103, 
5103A, 5107 (West 2002 & West Supp. 2006); 38 C.F.R. §§ 
3.102, 3.159, 3.303, 3.304, 3.306, 3.307, 3.309 (2007).

2.  A disability manifested by missing teeth was not incurred 
in or aggravated by military service, and service connection 
is not warranted.  38 U.S.C.A. §§ 1110, 1111, 1112, 1131, 
1154(b), 5102, 5103, 5103A, 5107 (West 2002 & West Supp. 
2006); 38 C.F.R. §§ 3.102, 3.159, 3.303, 3.304, 3.306, 3.307, 
3.309 (2007).

3.  An acquired eye disorder was not incurred in or 
aggravated by military service, and service connection is not 
warranted.  38 U.S.C.A. §§ 1110, 1111, 1112, 1131, 1154(b), 
5102, 5103, 5103A, 5107 (West 2002 & West Supp. 2006); 38 
C.F.R. §§ 3.102, 3.159, 3.303, 3.304, 3.306, 3.307, 3.309 
(2007).


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

The Board has thoroughly reviewed all the evidence in the 
veteran's claims folder. Although the Board has an obligation 
to provide reasons and bases supporting this decision, there 
is no need to discuss, in detail, the evidence submitted by 
the veteran or on his behalf.  See Gonzales v. West, 218 F.3d 
1378, 1380-81 (Fed. Cir. 2000) (the Board must review the 
entire record, but does not have to discuss each piece of 
evidence).  The analysis below focuses on the most salient 
and relevant evidence and on what this evidence shows, or 
fails to show, on the claims.  The veteran must not assume 
that the Board has overlooked pieces of evidence that are not 
explicitly discussed herein.  See Timberlake v. Gober, 14 
Vet. App. 122 (2000) (the law requires only that the Board 
address its reasons for rejecting evidence favorable to the 
veteran).

The Board must assess the credibility and weight of all the 
evidence, including the medical evidence, to determine its 
probative value, account for evidence which it finds to be 
persuasive or unpersuasive, and provide reasons for rejecting 
any evidence favorable to the veteran.  Equal weight is not 
accorded to each piece of evidence contained in the record; 
every item of evidence does not have the same probative 
value.  When all the evidence is assembled, VA is responsible 
for determining whether the evidence supports each claim or 
is in relative equipoise, with the veteran prevailing in 
either event, or whether a preponderance of the evidence is 
against a claim, in which case, the claim is denied.  See 
Gilbert v. Derwinski, 1 Vet. App. 49 (1990).

The Board acknowledges that the appellant is competent to 
give evidence about what he experienced; for example, he is 
competent to report that he incurred certain injuries during 
service or that he experienced certain symptoms.  See, e.g., 
Layno v. Brown, 6 Vet. App. 465 (1994).  Competency, however, 
must be distinguished from weight and credibility, which are 
factual determinations going to the probative value of the 
evidence.  See Rucker v. Brown, 10 Vet. App. 67, 74 (1997).  
He is not, however, competent to diagnose any medical 
disorder or render an opinion as to the cause or etiology of 
any current disorder because he does not have the requisite 
medical knowledge or training.  See Espiritu v. Derwinski, 2 
Vet. App. 492 (1992).

I. Service Connection

Service connection may be established for a disability 
resulting from disease or injury incurred in or aggravated by 
active service.  See 38 U.S.C.A. §§ 1110, 1131 (West 2002 & 
West Supp. 2006).  For the showing of chronic disease in 
service there is required a combination of manifestations 
sufficient to identify the disease entity, and sufficient 
observation to establish chronicity at the time.  See 
38 C.F.R. § 3.303(b) (2007).  If chronicity in service is not 
established, a showing of continuity of symptoms after 
discharge is required to support the claim.  Id.  Service 
connection may be granted for any disease diagnosed after 
discharge, when all of the evidence establishes that the 
disease was incurred in service.  See 38 C.F.R. § 3.303(d) 
(2007).

In order to establish service connection for the claimed 
disorder, there must be (1) medical evidence of a current 
disability; (2) medical, or in certain circumstances, lay 
evidence of in-service incurrence or aggravation of a disease 
or injury; and (3) medical evidence of a nexus between the 
claimed in-service disease or injury and the current 
disability.  See Hickson v. West, 12 Vet. App. 247, 253 
(1999).

A.  Headaches, Eye Disorder, and Missing Teeth

The veteran contends that he has headaches, missing teeth, 
and an acquired eye disorder which are the result of a 
disease or injury he sustained while on active duty in the 
United States Marine Corps.  The veteran maintains that he 
was engaged in combat with enemy during service because he 
extricated evacuees from Egypt during his active duty 
service.  

In Collette v. Brown, 82 F.3d 389 (Fed. Cir. 1996), the 
United States Court of Appeals for the Federal Circuit held 
that under 38 U.S.C.A. § 1154(b), a combat veteran's 
assertions of an event during combat are to be presumed if 
consistent with the time, place and circumstances of such 
service.  However, 38 U.S.C.A. § 1154(b) can be used only to 
provide a factual basis upon which a determination could be 
made that a particular disease or injury was incurred or 
aggravated in service, not to link the claimed disorder 
etiologically to the current disorder.  See Libertine v. 
Brown, 9 Vet. App. 521, 522-23 (1996).  Section 1154(b) does 
not establish service connection for a combat veteran; it 
aids him by relaxing the adjudicative evidentiary 
requirements for determining what happened in service.  A 
veteran must still establish his claim by competent medical 
evidence tending to show a current disability and a nexus 
between that disability and those service events.  See 
Gregory v. Brown, 8 Vet. App. 563, 567 (1996); see also 
Kessel v. West, 13 Vet. App. 9, 17- 19 (1999).  In this case, 
for the reasons discussed below, such competent medical nexus 
evidence is lacking.

The veteran's service medical records reveal that he was 
treated for complaints of pain in the left frontal area and 
conjunctivitis of the left eye in June 1958.  He was also 
seen for swelling of the left upper eyelid in September 1958.  
The veteran reported pain in the left frontal area in 
February 1959 after striking his head on a scaffold.  The 
veteran testified that he was "stomped by three men" at 
Camp Lejeune in late 1955 or early 1956 and was hospitalized 
for three weeks with head and eye injuries.  He said he also 
lost several teeth due to the injuries he sustained in the 
incident where he was stomped and also in an incident during 
basic training in which he said his drill instructor knocked 
his tooth out.  The veteran was unable to specify a sixty-day 
time period and as such no records were requested.  A 
memorandum dated in July 1957 reveals that the veteran had 
dental treatment at Camp Lejeune.  The memorandum indicated 
that it was requested that bleaching be done on tooth number 
eight but that there were no materials available to continue 
treatment and treatment was discontinued.  The veteran's 
March 1959 separation examination revealed a normal clinical 
evaluation of the veteran's eyes, dental caries, and a normal 
neurological examination.  

VA outpatient treatment reports dated from May 2001 to March 
2002 were associated with the claims file.  A physical 
examination dated in July 2001 revealed that the veteran's 
pupils were equal, round, and reactive to light.  There was 
no conjunctivitis.  The veteran had unremarkable dentition.  
A neurological evaluation was normal.  

The veteran testified that he had surgery on his left eye and 
face soon after service.  Private treatment reports from 
Middletown Hospital reveal a diagnosis of pansinusitis on the 
left in June 1960.  The records are negative for treatment or 
complaints related to an eye disorder.  

The remainder of the medical evidence is entirely negative 
for any reference to complaints or treatment for headaches, 
an eye disorder, or missing teeth.  

Thus, the Board finds that the veteran does not have a 
credible diagnosis of headaches, an acquired eye disorder, or 
missing teeth due to trauma.  In order to be considered for 
service connection, a claimant must first have a disability.  
See Rabideau v. Derwinski, 2 Vet. App. 141, 143 (1992); 
Gilpin v. Brown, 155 F.3d 1353 (Fed. Cir. 1998) (service 
connection may not be granted unless a current disability 
exists).  In the absence of diagnosed disabilities, service 
connection may not be granted.  See also Degmetich v. Brown, 
104 F. 3d 1328 (Fed. Cir. 1997).

As the preponderance of the evidence is against the veteran's 
claims, the benefit-of-the-doubt rule does not apply, and the 
veteran's claims must be denied.  See 38 U.S.C.A. § 5107 
(West Supp. 2005).

II. Veterans Claims Assistance Act

With respect to the veteran's claims, VA has met all 
statutory and regulatory notice and duty to assist 
provisions.  See 38 U.S.C.A. §§ 5100, 5102, 5103, 5103A, 
5106, 5107, 5126 (West Supp. 2005); 38 C.F.R. §§ 3.102, 
3.156(a), 3.159, 3.326 (2007).

Under the VCAA, when VA receives a complete or substantially 
complete application for benefits, it is required to notify 
the claimant and his representative, if any, of any 
information and medical or lay evidence that is necessary to 
substantiate the claim.  See 38 U.S.C.A. § 5103(a) (West 
Supp. 2006); 38 C.F.R. § 3.159(b) (2007); Quartuccio v. 
Principi, 16 Vet. App. 183 (2002).  In Pelegrini v. Principi, 
18 Vet. App. 112, 120-21 (2004) (Pelegrini II), the Court 
held that VA must inform the claimant of any information and 
evidence not of record (1) that is necessary to substantiate 
the claim; (2) that VA will seek to provide; (3) that the 
claimant is expected to provide; and (4) request that the 
claimant provide any evidence in his possession that pertains 
to the claim.

Letters dated in October 2002, August 2003, and January 2006 
fully satisfied the duty to notify provisions.  See 38 
U.S.C.A. § 5103(a) (West Supp. 2005); 38 C.F.R. § 3.159(b)(1) 
(2007); Quartuccio v. Principi, 16 Vet. App. 183, 187 (2002).  
The veteran was aware that it was ultimately his 
responsibility to give VA any evidence pertaining to the 
claims.  The October 2002 letter told him to provide any 
relevant evidence in his possession.  See Pelegrini v. 
Principi, 18 Vet. App. 112, 120-21 (2004) (Pelegrini II).

In a letter dated in January 2006 the veteran was provided 
with notification of disability ratings and effective date 
matters.  See Dingess v. Nicholson, 19 Vet. App. 473 (2006).  

The duty to assist also includes providing a medical 
examination or obtaining a medical opinion when such is 
necessary to make a decision on the claim, as defined by law.  
The case of McLendon v. Nicholson, 20 Vet. App. 79 (2006), 
held that an examination is required when (1) there is 
evidence of a current disability, (2) evidence establishing 
an "in-service event, injury or disease," or a disease 
manifested in accordance with presumptive service connection 
regulations occurred which would support incurrence or 
aggravation, (3) an indication that the current disability 
may be related to the in-service event, and (4) insufficient 
evidence to decide the case.

The Board concludes an examination is not needed in this case 
because the only evidence indicating the veteran "suffered an 
event, injury or disease in service" is his own lay 
statements.  Such evidence is insufficient to trigger VA's 
duty to provide an examination.  The Court has held, in 
circumstances similar to this, where the supporting evidence 
of record consists only of a lay statement, that VA is not 
obligated, pursuant to 5103A(d), to provide an appellant with 
a medical nexus opinion.  See Duenas v. Principi, 18 Vet. 
App. 512, 519 (2004) (finding no prejudicial error in Board's 
statement of reasons or bases regarding why a medical opinion 
was not warranted because there was no reasonable possibility 
that such an opinion could substantiate the veteran's claim 
because there was no evidence, other than his own lay 
assertion, that " 'reflect[ed] that he suffered an event, 
injury[,] or disease in service' that may be associated with 
[his] symptoms").  See also Paralyzed Veterans of America v. 
Secretary of Veterans Affairs, 345 F.3d 1334, 1355-57 (Fed. 
Cir. 2003) (holding that 3.159(c)(4)(i) is not in conflict 
with § 5103A(d) and evidence of record "establishing that the 
veteran suffered an event, injury, or disease in service," is 
required to trigger VA's duties pursuant to § 5103A(d)); 
Wells v. Principi, 326 F.3d 1381, 1384 (Fed. Cir. 2003) 
(holding that the Secretary's obligations under § 5103A to 
provide a veteran with a medical examination or to obtain a 
medical opinion is triggered if the evidence of record 
demonstrates "some casual connection between his disability 
and his military service").  There is no reasonable 
possibility that a medical opinion would aid in 
substantiating the veteran's claims since it could not 
provide evidence of a past event.

The Board also concludes VA's duty to assist has been 
satisfied.  The Board notes that the National Personnel 
Records Center (NPRC) initially concluded that the veteran's 
SMRs were unavailable.  However, the veteran received the 
available SMRs from the NPRC and those records are associated 
with the claims file.  The Board notes that the veteran 
testified that he received injuries to his face and eye at 
Camp Lejeune in late 1955 or early 1956.  The Veterans Law 
Judge requested that the veteran narrow the timeframe to a 
sixty-day period for the claimed incident.  The veteran was 
not able to narrow down the timeframe for the incident and as 
such the Board cannot request the records without a more 
definitive timeframe.  The burden lies on the veteran to 
cooperate with VA.  While VA has a statutory duty to assist 
the veteran in developing evidence pertinent to a claim, the 
veteran also has a duty to assist and cooperate with VA in 
developing evidence; the duty to assist is not a one-way 
street.  See Wood v. Derwinski, 1 Vet. App. 190 (1991).

As there is no indication that any failure on the part of VA 
to provide additional notice or assistance reasonably affects 
the outcome of this case, the Board finds that any such 
failure is harmless.  See Mayfield v. Nicholson, 19 Vet. App. 
103 (2005), rev'd on other grounds, No. 05-7157 (Fed. Cir. 
Apr. 5, 2006).


ORDER

Entitlement to service connection for headaches is denied.  

Entitlement to service connection for an acquired eye 
disorder is denied.

Entitlement to service connection for missing teeth is 
denied.


REMAND

After a thorough review of the claims folder, the Board has 
determined that the veteran's claims of entitlement to 
service connection for residuals of a left ankle injury and a 
back disability must be remanded for additional development.

Review of the veteran's service medical records (SMRs) 
indicates that the veteran suffered muscle strain of the 
thoracic spine in March 1958.  The veteran was also involved 
in an automobile accident in July 1958.  An x-ray of the 
lumbar spine was noted to be normal.  The veteran was 
diagnosed with lumbosacral strain.  The SMRs also indicate 
that the veteran twisted his foot in October 1958 and 
sprained his left ankle in November 1958.

The veteran indicated on his October 2002 claim that he was 
treated by Social Security doctors for his back from 1988 to 
the present.  It appears that the veteran reported that Dr. 
Gangle and Dr. Sam Hill in Hillsboro, Ohio, were the Social 
Security doctors who treated him.  No records from any 
doctors affiliated with the Social Security Administration 
(SSA) were obtained.  

It is not clear whether the veteran is in receipt of SSA 
disability benefits.  In light of the fact that the veteran 
reported treatment for his back from SSA doctors, the AMC 
should determine whether the veteran is in receipt of any 
such benefits and if so, request any medical records and 
decisions promulgated by the SSA.  

Associated with the claims file are magnetic resonance 
imaging (MRI) scans of the lumbar spine dated in June 2005 
and September 2006 performed at Adams County Hospital.  Both 
MRIs revealed multi-level degenerative disc disease.  

Subsequent to the March 2007 video conference hearing, the 
veteran submitted a letter from M. Saleh, M.D., dated in 
April 2007.  Dr. Saleh reported that the veteran was in a 
motor vehicle accident in service.  He said the veteran had 
intermittent low back pain intermittently over the last forty 
years.  Dr. Saleh noted that the veteran's back pain had 
worsened in the last several years and that a June 2005 MRI 
revealed disc bulging at five levels with foraminal stenosis, 
spinal canal stenosis, facet arthritis, and degenerative disc 
disease.  He said some of the changes were due to old 
injuries and were the products/progression of the injury from 
the accident in service.  

The veteran also submitted unlabeled private treatment 
reports dated from February 2007 to April 2007 after the 
video conference hearing.  The records indicate that the 
veteran has gout in his left foot and ankle.  

As the veteran has a current diagnosis of gout of the left 
foot and a low back disability, he must be afforded 
examinations to determinate the nature and etiology of his 
diseases.

Accordingly, the case is REMANDED for the following action:

1.  Obtain any outstanding VA and/or 
private treatment records identified 
by the veteran which have not 
already been associated with the 
claims file.  Any necessary medical 
releases should be obtained from the 
veteran.  Specifically request all 
records from Social Security 
Administration doctors pertaining to 
treatment of the veteran's back 
dated from 1988 to the present.  

2.  If it is determined that the 
veteran is in receipt of SSA 
benefits, obtain from the SSA the 
decision on the veteran's claim for 
disability benefits and the records 
pertinent to the veteran's claim for 
Social Security benefits.

3.  Schedule the veteran for a VA 
orthopedic examination.  The claims 
folder should be provided to the 
examiner for review in conjunction 
with the examination.

After reviewing the file, the 
examiner should render an opinion as 
to whether it is at least as likely 
as not that the veteran's current 
gout is related to a disease or 
injury in service to include a 
twisted foot October 1958 and a 
sprained left ankle in November 
1958.  

The examiner should also render an 
opinion as to whether it is at least 
as likely as not that the veteran's 
current low back disability is 
related to a disease or injury in 
service to including thoracic muscle 
strain diagnosed in March 1958 and 
the automobile accident in August 
1958.  

It would be helpful if the physician 
would use the following language, as 
may be appropriate: "more likely 
than not" (meaning likelihood 
greater than 50%), "at least as 
likely as not" (meaning likelihood 
of at least 50%), or "less likely 
than not" or "unlikely" (meaning 
that there is a less than 50% 
likelihood).

The term "at least as likely as not" 
does not mean "within the realm of 
medical possibility."  Rather, it 
means that the weight of medical 
evidence both for and against a 
conclusion is so evenly divided that 
it is as medically sound to find in 
favor of that conclusion as it is to 
find against it. The examiner should 
provide a complete rationale for any 
opinion provided.

4. After the development requested 
above has been completed, the 
veteran's claims folder must be 
reviewed to ensure that all the 
foregoing development has been 
conducted and completed in full.  If 
any development is incomplete, 
appropriate corrective action should 
be taken.

5. Upon completion of the above, the 
RO/AMC should readjudicate the 
claims.  In the event that a claim 
is not resolved to the satisfaction 
of the veteran, he should be 
provided with a supplemental 
statement of the case.  If in order, 
the case should then be returned to 
the Board for further review.

The appellant has the right to submit additional evidence and 
argument on the matter or matters the Board has remanded.  
Kutscherousky v. West, 12 Vet. App. 369 (1999).

No action is required of the appellant until further notice.  
However, the Board takes this opportunity to advise the 
appellant that the conduct of the efforts as directed in this 
remand, as well as any other development deemed necessary, is 
needed for a comprehensive and correct adjudication of his 
claim.  His cooperation in VA's efforts to develop his 
claims, including reporting for any scheduled VA 
examinations, is both critical and appreciated.  The 
appellant is also advised that failure to report for any 
scheduled examinations may result in the denial of his 
claims.  See 38 C.F.R. § 3.655 (2007).

This claim must be afforded expeditious treatment.  The law 
requires that all claims that are remanded by the Board of 
Veterans' Appeals or by the United States Court of Appeals 
for Veterans Claims for additional development or other 
appropriate action must be handled in an expeditious manner.  
See 38 U.S.C.A. §§ 5109B, 7112 (West Supp. 2007).



______________________________________________
MICHELLE L. KANE
Veterans Law Judge, Board of Veterans' Appeals


 Department of Veterans Affairs


